Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Onic Medical Supply, L.L.C.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-13-1046

Decision No. CR3068

Date: January 10, 2014

DECISION

Petitioner, Onic Medical Supply, L.L.C.,' appeals the Centers for Medicare & Medicaid
Services’ (CMS’s) decision to revoke its Medicare enrollment and direct billing
privileges. As explained below, I find Petitioner was not in compliance with all Medicare
requirements and uphold CMS’s determination.
I. Background
Petitioner was enrolled in the Medicare program as a supplier of durable medical
equipment, prosthetics, orthotics and supplies (DMEPOS). In a letter dated February 27,
2013, Palmetto GBA National Supplier Clearinghouse (NSC), a Medicare contractor,

notified Petitioner that it was revoking its Medicare supplier number retroactive to
February 13, 2013. CMS Ex. 5, at 6. The notice letter explained that site visits by a NSC

' This case was originally captioned “Onic Medical Supply.” July 19, 2013
Acknowledgment and Pre-Hearing Order. CMS requests that the caption be amended to
reflect that Petitioner applied to be a Medicare supplier, and then had its privileges
revoked, as “Onic Medical Supply, L.L.C.,” not simply as “Onic Medical Supply.” CMS
Brief in Support of Centers for Medicare & Medicaid Services’ Motion for Summary
Judgment (CMS Br.) at 1 n.1. In the absence of objection, I amend the caption to read
“Onic Medical Supply, L.L.C.”
representative, on January 31 and February 13, 2013, were unsuccessful because
Petitioner’s facility was closed on both attempts and Petitioner posted no sign showing its
business hours. Because the inspection could not be completed, NSC could not verify
Petitioner’s compliance with other supplier standards. NSC determined that Petitioner
was not operational to furnish Medicare covered items and services and that Petitioner
was in violation of 42 C.F.R. §§ 424.57(c)(7), 424.535(a)(5)(ii), and all supplier
standards in 42 C.F.R. § 424.57(c). The notice letter also stated that Petitioner was
barred from re-enrolling in the Medicare program as a supplier for two years from the
effective date of its revocation. CMS Ex. 5, at 6-8.

Petitioner requested reconsideration by letter dated April 4, 2013. CMS Ex. 5, at 10-12.
On May 23, 2013, a hearing officer issued an unfavorable decision and upheld the
revocation finding Petitioner was not in compliance with Medicare enrollment
requirements, specifically Supplier Standard 7 (42 C.F.R. § 424.57(c)(7)). CMS Ex. 4, at
1-5. On July 8, 2013, Petitioner timely requested a hearing with the Civil Remedies
Division of the Departmental Appeals Board. On July 19, 2013, I issued an
Acknowledgment and Pre-Hearing Order (Order). Pursuant to this Order, on August 23,
2013, CMS filed its brief and motion for summary judgment (CMS Br.), along with six
exhibits. On September 26, 2013, Petitioner filed its response to CMS’s motion for
summary judgment (P. MSJ Resp.) and its pre-hearing brief (P. Br.), along with two
exhibits. On October 1, 2013, CMS requested leave to file a reply brief, with the reply
brief attached. In the absence of objection, I accept CMS’s reply brief. I admit all
proffered exhibits into the record.

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party affirmatively requested an opportunity to cross-examine a witness. Pre-Hearing
Order {J 8, 9; see Vandalia Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB
No. 1823, at 8 (2002) (holding that the use of written direct testimony for witnesses is
permissible so long as the opposing party has the opportunity to cross-examine those
witnesses). Neither party properly offered the written direct testimony of a witness as an
affidavit signed under penalty of perjury. CMS counsel lists one witness, the investigator
who performed the site investigations of Petitioner’s facility on January 31 and February
13, 2013. CMS asserts the investigator’s written direct testimony consists of the site
investigation report documents he prepared for the January 31 and February 13, 2013 site
visits. ““CMS’ Proposed Witness” list, citing CMS Ex. 5, at 15-25. The report includes
his signed declaration that the documents which make up the site investigation report are
“a true and accurate account of the events that occurred and transpired on the dates
described therein . . . based on my personal knowledge or . . . information provided to me
in my official capacity.” CMS Ex. 5, at 15-25. Petitioner’s counsel proposes one
witness, Petitioner’s “President/CEO” Henry Ejemole. Petitioner asserts I should
consider as written direct testimony a letter signed by Mr. Ejemole, not under oath or by
declaration, dated April 4, 2013, sent to NSC, and entitled “Request to Withdraw
Revocation of PTAN # 6416020001.” Petitioner “Proposed Witness” list, citing CMS
Ex. 5, at 10-11. CMS did not affirmatively request to cross-examine Mr. Ejemole based
on this letter, and Petitioner did not affirmatively request to cross-examine the site
investigator based on his site investigation report. I find, therefore, that an in-person
hearing in this case is unnecessary, and I issue this decision on the full merits of the
written record.

CMS is also asserting an alternative basis for the revocation, which it did not rely on
either when the Medicare contractor issued its revocation letter or at the reconsideration
level of appeal. Specifically, CMS asserts that it discovered, recently at this level of
review, Petitioner represented in its enrollment application that it was a limited liability
company when actually its corporate status as a limited liability company was forfeited
one year prior to Petitioner filing its enrollment application. CMS requests, therefore,
that I add as an independent basis for upholding revocation Petitioner’s noncompliance
based on this false information, citing 42 C.F.R. §§ 424.57(c)(2), 424.535(a)(4), and
498.56. Petitioner’s alleged misrepresentation of its corporate status may authorize CMS
to revoke its supplier number and billing privileges. However, as I find Petitioner
noncompliant with 42 C.F.R. §§ 424.57(c)(7) and 424.535(a)(5)(ii) on the grounds
originally relied upon by the contractor and CMS, I do not need to address CMS’s
argument regarding whether Petitioner included false information in its enrollment
application.

II. Applicable Law

Pursuant to section 1834(j)(1)(A) of the Social Security Act (Act), 42 U.S.C. §
1395m(j)(1)(A), a DMEPOS supplier may not be reimbursed for items provided to an
eligible Medicare beneficiary unless the supplier has a supplier number issued by the
Secretary of the U.S. Department of Health & Human Services (Secretary). To receive a
supplier number, a DMEPOS supplier must meet and maintain each of the supplier
enrollment standards set forth in 42 C.F.R. § 424.57(c)(1)-(29). Among other
requirements, a DMEPOS supplier must maintain a physical facility on an appropriate
site which is in a location that is accessible to the public, staffed during posted hours of
operation, and maintained with a permanent visible sign and posted hours of operation.
42 C.F.R. § 424.57(c)(7)(B), (C), (D). Also, a DMEPOS supplier must permit CMS or
its agent to conduct on-site inspections to determine compliance with each of the
enrollment standards. 42 C.F.R. § 424.57(c)(8). CMS will revoke a currently-enrolled
Medicare supplier’s billing privileges if CMS or its agent determines that the supplier is
not in compliance with any supplier enrollment standard. 42 C.F.R. § 424.57(e)’;

> Paragraph (e) of section 424.57 was previously designated paragraph (d) and was re-
designated by the rulemaking that imposed the surety bond requirements at paragraph (d);
however, the re-designations were not incorporated in the C.F.R. volumes issued October
1, 2009, 2010, 2011, or 2012 “due to inaccurate amendatory instruction,” and the text
Complete Home Care, Inc., DAB No. 2525, at 6 (2013); A to Z DME, LLC, DAB No.
2303, at 3 (2010); see also 1866I1CPayday.com, DAB No. 2289, at 13 (2009) (“[F]ailure
to comply with even one supplier standard is a sufficient basis for revoking a supplier’s
billing privileges.”).

In addition, if an on-site visit reveals that a supplier is no longer operational, or otherwise
fails to meet one of the supplier standards, CMS may revoke the supplier’s Medicare
billing privileges. 42 C.F.R. § 424.535(a)(5)(ii). A provider or supplier is operational if
it “has a qualified physical practice location, is open to the public for the purpose of
providing health care related services, is prepared to submit valid Medicare claims, and is
properly staffed, equipped, and stocked . . . to furnish these items or services.” 42 C.F.R.
§ 424.502. The effective date of revocation is the date CMS determines the supplier was
no longer operational. 42 C.F.R. § 424.535(g). Suppliers who have had their billing
privileges revoked “are barred from participating in the Medicare program from the
effective date of the revocation until the end of the re-enrollment bar,” which is “a
minimum of | year, but not greater than 3 years depending on the severity of the basis for
revocation.” 42 C.F.R. § 424.535(c).

III. Issue

The issue before me is whether CMS had a legitimate basis to revoke Petitioner’s billing
privileges and enrollment in Medicare as a supplier.

IV. Findings of Fact and Conclusion of Law

CMS had a legitimate basis to revoke Petitioner’s Medicare supplier number
and billing privileges because a NSC investigator was not able to access
Petitioner’s location on February 13, 2013, and the NSC investigator found
Petitioner’s hours of operation were not posted on January 31 and February 13,
2013.

An investigator representing NSC performed on-site investigations of Petitioner on
January 31 and February 13, 2013. The results of the investigations are documented in a
single site investigation report. CMS Ex. 5, at 16-25. The investigator declares that on
January 31, 2013, at 9:30 a.m., he “arrived to find door locked to suite, no response to
knock on door, and lights apparently off in suite.” On February 13, 2013, at 2:45 p.m., he
explained he found the “[s]ame situation as 1“ attempt. No building manager office on
site to check with.” CMS Ex. 5, at 17,22. The investigator documents in his site
investigation report that Petitioner was housed in a “Suite-Office Building,” that there
was a permanent visible sign with Petitioner’s business name posted, but that Petitioner’s

added by revised paragraph (d) appears in those volumes as an “Editorial Note” to section
424.57. References are to the regulation as re-designated.
hours of operation were not posted. CMS Ex. 5, at 17-18. The investigator documents
that he was unable to complete the site visit. CMS Ex. 5, at 18, 22.

Mr. Ejemole, Petitioner’s President and CEO, states that “[on] January 31, 2013, I
personally was in the office but had an emergency situation that compelled me to leave
the office.” He also states that on February 13, 2013 he “was in and out on service calls
but one of my assistant[s] was in the office and it surprises me that my [sic] CMS
representative did not find anybody when my establishment was visited.” With regard to
signage, he states that “company signs are conspicuously and strategically located
throughout the building, and in uniform with other establishments. Based on your letter
the building management company has allowed me to post more outside signs and hours
of operation which is Monday through Friday (10am-4pm) for walk-ins and contact
phone numbers for after hours and emergencies.” CMS Ex. 5, at 10.

Petitioner asserts that it informed CMS in its enrollment application that its hours were
10:00 a.m. to 4:00 p.m., and it argues that on January 31, 2013 the site investigator
attempted his investigation at 9:30 a.m., when Petitioner would be expected to be closed.
P. MSJ Response at 4-5; P. Br. at 2, 5; CMS Ex. 2, at 12; CMS Ex. 5, at 10. Petitioner
argues further that it was not cited for the failure to post its hours of operation during an
earlier site visit on December 3, 2012. Petitioner asserts it explained to the site
investigator during the December 3, 2012 site visit that its hours of operation could not be
posted at the entrance to the building, and the investigator agreed that its hours could be
posted inside Petitioner’s suite. P. MSJ Response at 4-5; P. Ex. 1. Petitioner also argues
that during the site visits in question, NSC’s investigator should have contacted it by
telephone before making any determination that it was not operational. P. MSJ Response
at 6. Also, as referenced in Mr. Ejemole’s letter to NSC, Petitioner argues that its staff
was present during the site investigation on February 13, 2013. P. Br. at 2,5. Finally,
Petitioner argues that photos taken by the investigator are insufficient to show that
Petitioner was closed or not operational on February 13, 2013. P. Br. at 5.

With regard to Petitioner’s argument that NSC’s investigator should not have attempted
to inspect Petitioner prior to 10:00 a.m., I note that Mr. Ejemole does not state that he or
anyone else was at Petitioner’s location after 10:00 a.m. In fact, Mr. Ejemole allegedly
ad a medical emergency that kept him from work until Monday, February 4, 2013.
CMS Ex. 5, at 12. Petitioner has introduced no evidence at all to show that at any point
on January 31, 2013 he, or anyone in his employ, was in his office.

While Petitioner argues a site visit acknowledgment from an earlier site visit (that of
December 3, 2012 (P. Ex. 1, at 1)) shows that CMS granted it permission to post its hours
of operation on the interior of its office rather than the exterior, the document it
references does not support Petitioner’s argument. The document it references, P. Ex. 1,
at 1, does not show that Petitioner was granted permission to post its hours of operation
in the interior of its office. Petitioner’s hours of operation are not referenced in the

document. Petitioner offers no documentary or testimonial evidence to show that CMS
ever affirmatively allowed it to post its hours on the interior of its office. Mr. Ejemole’s
letter to NSC, which Petitioner offers as Petitioner’s only written direct testimonial
evidence, does not state that Petitioner was ever granted such permission. CMS Ex. 5, at
10-11.

Petitioner has not shown that it was accessible and staffed on February 13, 2013. Mr.
Ejemole’s statement does not assert that someone was at Petitioner’s office at 2:45 that
afternoon. Mr. Ejemole states instead that he was “in and out on service calls” and does
not otherwise verify that one of his “‘assistant[s]” was there at all times. Mr. Ejemole
does not say who among his “assistants” was there or offer any evidence at all to
corroborate his assertion that someone on staff was in its office during the relevant time.

Petitioner does not dispute that photographs taken by NSC’s investigator were of its
location or assert that the investigator did not present himself at Petitioner’s location.
Petitioner does not dispute that its hours of operation were not posted outside its suite at
the relevant times. Further, a site investigator is not required to telephone a supplier to
find out why its location is closed. See Complete Home Care, DAB No. 2525, at 5-6.

The investigator’s site investigation report, accompanied by his written declaration, is
credible and consistent. It shows he twice attempted to investigate Petitioner’s location
and no-one was there when he knocked on the office door. It also shows that Petitioner’s
ours of operation were not posted. The investigator declares that the situation at
Petitioner’s location was the same on February 13 as on January 31, 2013.

For a supplier to be operational it must be “open to the public for the purpose of
providing health care related services . . . and [be] properly staffed . . . to furnish these
services.” 42 C.F.R. § 424.502. “A supplier is neither ‘staffed’ nor ‘accessible,’ if the
supplier’s location is closed and locked.” Amman’s Orthopedics and Prosthetics, Inc.,
DAB CR2337, at 5 (2011). The regulations require a petitioner to make whatever
reasonable arrangements are necessary to keep its business open during all of its posted
ours of operation. A to Z DME, LLC, DAB CR1995, at 6 (2009), aff'd A to Z DME,
LLC, DAB No. 2323. (“A Medicare supplier differs from a strictly private business in
that it is an integral part of a publicly run program. The requirement that a supplier be
open at all times during normal business hours reflects CMS’s determination that a
supplier be available to beneficiaries to meet their needs and to alleviate their medical
conditions.”).

Even if I were to determine that Petitioner was open from 10:00 a.m. to 4:00 p.m. on
January 31, 2013, Petitioner still would not prevail. The NSC investigator’s report
shows, at a minimum, that on February 13, 2013, Petitioner was not accessible because
no one responded to his knock on the door and the lights were off in Petitioner’s suite,
and on both January 31 and February 13, 2013, Petitioner did not post its hours of
operation. Either of these deficiencies, which Petitioner has not rebutted, are violations
of 42 C.F.R. § 424.57(c)(7) and justify revocation of Petitioner’s supplier number and
billing privileges. Further, Petitioner was not operational under 42 C.F.R. §
424.535(a)(5)(ii), justifying revocation, because it was not open to furnish services on
February 13, 2013, as it was not open to the public and properly staffed. 42 C.F.R. §
424.502.

V. Conclusion

I sustain the revocation of Petitioner’s supplier number and billing privileges, effective
February 13, 2013, because CMS has shown that Petitioner was not open and accessible
and properly staffed on February 13, 2013 and because CMS has shown that Petitioner
failed to post its hours of operation. Petitioner will be barred from re-enrolling for a two-
year period effective from the date of Petitioner’s revocation.

/s/
Joseph Grow
Administrative Law Judge
